DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
	Claim 36 is new.
Claim Interpretation
	Claim 14 recites the limitation, “conjugate release pad”.
	The specification, on section [0119] defines the limitation as the below:
“The sample pad is situated within the device such that it is in physical contact with the conjugate release pad, a matrix composed of a material with minimal nucleic acid binding capacity and of a physical composition which allows dried detection particles to be liberated into solution with minimal residual binding to the matrix.”

For the purpose of prosecution, the term as been interpreted according to the above description.
Claim Objection
Claim 26 is objected to because of the following informalities:  
Claim 26 appears to contain a typographical error, “vial”.  It would appear that the word should be “viral”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The new matter rejection of claims 1-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on April 30, 2021 is withdrawn in view of the Amendment received on October 29, 2021.
Rejection – New Grounds
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9-11, 13, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are indefinite because the claims recite a functional limitation without any recitation of what structure is responsible for producing that function.  Specifically, the Office fails to see what structural differences exists between the device of claim 1 which is recited as “produc[ing] a signal … in less than 30 minutes”, and the dependent claims 2 and 3 which simply reduces these times to less than 5 minutes and less than 2 minutes without reciting any structural features which is responsible for the function of reduced time.
Claims 9 and 10 are now disjointed because the recited modification comprised by the detection oligonucleotide is not commensurate with the requirement required in the parent claim 1, wherein the detection oligonucleotide and the detection particle is conjugated via biotin/streptavidin interaction.
Claim 11 is also indefinite for similar reason.  A percent w/v is based on the weight of solute in the volume they are present.  Claim 11 ultimately depends from claim 1 which is a device (i.e., product).  The device may comprise a detection particle, but because the claim is not comprising a solvent in which the detection particle is dissolved, it is not possible to determine how much detection particle is present in the device as claimed in claim 11.
Claim 13 is indefinite for utilizing the trademark, Triton-X100.  The usage of trademark in a claim renders the claim indefinite because a trademark identifies the source of the good rather than the product itself, where the product is altered over time while retaining the same tradename.  For example, Coke® has maintained its tradename while changing its formulation over years.
Claim 33 is indefinite because the claim requires that the detection oligonucleotide and the detection particle form a complexed entity, which is labeled to a target nucleic acid, which is recited in an intended method of use.  As stated above, claim 33 ultimately depend from claim 1 which is drawn to a product.  Claim 1 already requires that the detection particle is present on the device, not during its use with a target nucleic acid.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Claim 1 has been amended to recite that the device comprises a detection zone now comprises capture oligonucleotides and detection particles comprising biotin or streptavidin.
There is no support for a detection zone comprising detection particles alone or in association with a detector oligonucleotide for the following reasons.
Initially, none of the sections purported by Applicants’ reference (Figure 2; pages 40 and 41 of the specification) provide for the support.
In addition, the specification is clear that any detection associated molecules, such as detector or detector oligonucleotide coupled to the detector is present in a conjugate release pad located upstream of the detection zone.
“invention comprises a lateral-flow chromatographic device capable of detecting amplified DNA using a combination of capture and detection oligonucleotides complementary to the amplified DNA … the lateral flow device is structurally organized into at least 3 zones, comprising in linear orientation: (a) a sample pad constructed from absorbent material … (b) conjugate release pad containing at least one oligonucleotide-fitted detection particle (e.g., microsphere, bead, quantum dot), and (c) a detection zone comprising a nitrocellulose or nylon membrane containing at least one immobilized capture oligonucleotide” (page 25, line 22 to page 26, line 5)

Even in the embodiment where Applicants contemplate removal of the conjugate release pad, the specification is clear that the detector oligonucleotide with the detection particle is contacted with the target nucleic acid prior to the application onto the lateral flow assay:
“In alternative embodiments, the conjugate release element is eliminated, and the amplified DNA sample to be assayed … is mixed with the oligonucleotide-fitted detection particle prior to placing the sample onto the sample pad” (page 26, lines 7-11)

“Hybridization of the amplification product … was achieved by mixing 10 l of labeled microspheres with 2X hybridization buffer … Following a brief incubation period at room temperature, the mixture was applied to the sample pad of the lateral flow assay device” (page 67, lines 21-26)

Therefore, there is no evidence that Applicants had contemplated a detection device where: 1) the detector oligonucleotide-particle conjugate is present on the detection zone; and 2) the detector particle is present apart from the detector oligonucleotide in the detection zone of the device.
Also, Applicants’ new matter is plainly evidenced in claim 16, where the device is claimed as comprising a conjugate release pad.  Claim 16 depends from claim 6 which then depends from claim 1, which effectively claims that the detector particle is conjugated to the detector oligonucleotide (claim 6), and that this detector particle-detector oligonucleotide is presented in the detection zone.  As discussed above, in Applicants’ alternative embodiment where the conjugate release pad is not present, the detection particle-detection oligonucleotide conjugate is mixed with the target nucleic acid prior to their application on to the device.
In addition, claim 36 recites that the detection particles have binding affinity for a portion of the one or more target nucleic acids.
This concept is not found in the purported sections of the application as filed, namely Figure 2 and pages 40 and 41 of the specification.
The specification discloses that the detector particle is responsible for producing a detection signal, and has an affinity to the detector probe, not the target nucleic acid.  Rather, it is the detector probe that has a complementary sequence to a target nucleic acid (i.e., binding affinity).  Therefore, the application as filed does not have proper support for the limitation found on claim 36.
Applicants are welcomed to provide line and page numbers of where such support can be found.
Claims 2-36 contain new matter by way of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 6, 11-13, 15-23, and 25-33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), made in the Office Action mailed on January 6, 2022 is withdrawn in reconsideration of the rejection.
The rejection of claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Cardy et al. (WO 2004/007078 A1, published January 2004), made in the Office Action mailed on January 6, 2022 is withdrawn in reconsideration of the rejection.
The rejection of claims 7, 9, 10 and 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Seydack (Biosensors and Bioelectronics, 2005, vol. 20, pages 2454-2469) and Demers et al. (Analytical Chemistry, November 2000, vol. 72, pages 5535-5541), made in the Office Action mailed on January 6, 2022 is withdrawn in reconsideration of the rejection.
The rejection of claims 8 and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Mouritzen et al. (Expert Review of Molecular Diagnostics, January 2003, vol. 3, no. 1, pages 27-38), made in the Office Action mailed on January 6, 2022 is withdrawn in reconsideration of the rejection.
The rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Gerdes et al. (US 2004/0110167 A1, published June 10, 2004), made in the Office Action mailed on January 6, 2022 is withdrawn in reconsideration of the rejection.
The rejection of claim 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Muller, U.R. (EP 0 805 215 A2, published April 1997), as applied to claims 1-3, 5, 6, 11-13, 15-23, and 25-33 above, and further in view of Guo et al. (Nucleic Acids Research, 1994, vol. 22, no. 24, pages 5456-5465), made in the Office Action mailed on January 6, 2022 is withdrawn in reconsideration of the rejection.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 9-13, 15-23, and 25-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Mirkin et al. (WO 01/73123 A2, published October 2001), Soufla et al. (WO 03/033735 A2, published April 2003), and Ozsoz et al. (Analytical Chemistry, 2003, vol. 75, pages 2181-2187).	With regard to claims 1 and 12, Ebersole et al. teach a device for detecting the presence of one or more target nucleic acids in a fluid sample (“method of detecting the presence of [a] nucleic acid analyte in a test sample”, column 3, lines 51-52; “‘test sample’ will refer to any fluid sample potentially containing an analyte”, column 7, lines 16-17), depicted in the below figure (reproduced from Fig. 2A):

    PNG
    media_image1.png
    364
    900
    media_image1.png
    Greyscale
As seen, the device disclosed by Ebersole et al. comprises: a) a sample application zone (or sample receiving zone) made with an absorbent material for receiving one or more target nucleic acids in a fluid sample (“‘test strip’ will refer to a chromatographic-like medium upon which an assay may be performed”, column 7, lines 18-20; “[t]ypical analytes include nucleic acid fragments including DNA, RNA …”, column 7, lines 1-2);
	b) a detection zone comprising immobilized capture oligonucleotides (see capture zone with D1 oligonucleotides; see also, “test strip will contain … an ‘capture zone’ which contains an immobilized capture reagent or capture nucleic acid capable of capturing and immobilizing the nucleic acid analyte”, column 7, lines 21-23), each capture oligonucleotide comprising a portion complementary to a capture sequence of the one or more target nucleic acid (“‘capture nucleic acid’ will refer to a nucleic acid which has a sequence complementary to a portion of the nucleic acid analyte”, column 7, lines 42-43); and
	c) an absorbent material for transporting the sample from a sample receiving zone to said detection zone (“the direction of traversal of the strip by the test solution will be transverse to the zone”, column 7, lines 28-30; also, “moving the test sample laterally from the first end to the second end of the test strip by capillary migration”, column 3, lines 54-55; also, “ test strip is a medium on which the assay … takes place … generally composed of a chromatographic, bibulous material and encompasses an application zone and a capture zone … nitrocellulose …”, column 18, line 66 to column 19, line 11), wherein the detection is realized by unaided eye without the use of instrumentation in less than 30 minutes (“solution was [allowed] to wick laterally across the membrane for 5-8 min … After 20 min test results illustrated … show a positive colorimetric result at the capture zone”, column 24, lines 24-31).
	With regard to claim 2, the detection is also produced in 5 minutes (“PCR analyte DNA took approximately 5 min to flow past the capture zone …”, column 27, lines 29-30).
	With regard to claims 6 and 33, the absorbent material comprises a visible detection particle conjugated to detection oligonucleotides (see Figure above and reporter molecules (c); see also claims 6, 7, and 9; “wherein the reporter moiety is linked to a nucleic acid molecule capable of hybridizing to the nucleic acid analyte to be detected”).
	With regard to claim 13, the artisans state that the strip with capture nucleic acids are impregnated with polyvinylpyrrolidine (“[u]se of a capture nucleic acid requires the assay to be run under conditions amenable to nucleic acid hybridization … takes place in a Ficoll buffer optionally containing polyvinylpyrrolidine”, column 21, lines 3-5; see also, “a solution of lateral flow running buffer and an appropriate concentration of either a capture reagent or a capture nucleic acid is deposited on the test strip before blocking and washing …”, column 20, lines 49-53).
	With regard to claims 17 and 18, the detection zone (i.e., capture zone) comprises a plurality of spots or shapes and can detect different targets by way of different capture probe sequences (see Figures 10A and 10B).
	With regard to claim 19, the arrangement provided in each of the capture region in Figures 10A and 10B can be considered an array formation.
	With regard to claims 20 and 21, the sample volume is less than 400 microliter (100-150 L of test solution … was applied”, column 24, lines 21-22).
	With regard to claims 22 and 23, the sample volume of 1 microliter (column 27, line 19).
	With regard to claims 25-27, the target nucleic acid is viral nucleic acid (“[s]ources of target nucleic acids will typically be isolated from organisms and pathogens to be identified by the instant method such as viruses and bacteria”, column 6, lines 59-61).
	While Ebersole et al. explicitly teach a detection region comprising immobilized capture oligonucleotide probes for detecting the target nucleic acids flowed therethrough, the artisans do not explicitly teach that the capture oligonucleotide probes comprise a portion which is not complementary to the target nucleic acid, or that the detector particle is present in the detection zone.
	While Ebersole et al. explicitly teach that the detection signal is produced around 5 minutes do not explicitly teach that it is produced in 2 minutes (claim 3).
	While Ebersole et al. explicitly teach that the target nucleic acids to be detected is bacterial and viral pathogens, do not explicitly state that influenza A should be detected (claims 5 and 28).
	Ebersole et al. do no teach that the detection particle is nano-gold particle (claims 7 and 34).
	Ebersol et al. do not teach all possible means of attaching nano-gold particles to the oligonucleotides such as thiolation at the 3’ end of the oligonucleotiode (claims 9 and 10).
	Ebersole et al. do not explicitly teach that 0.1% w/v of detection particles are employed (claim 11).
	Ebersole et al. do not explicitly teach all types of absorbent material dimensions such as 60 mm length and 300 mm width (claims 15 and 16).
	Ebersole et al., while explicitly teaching that the target nucleic acid is specifically bound to on its region by the capture oligonucleotide probes as well as the reporter moiety conjugated to oligonucleotides being bound thereto, the artisans do not explicitly state that the two probes bind on non-overlapping regions (claims 29 and 31) wherein the 3’ region of the target is annealed to by the capture oligonucleotide probes and the 5’ end of the target is annealed to by the reporter labeled oligonucleotide (claims 30 and 32).
	Mirkin et al. teach a method of detecting a target nucleic acid on solid surface, wherein the artisans teach the use of a sandwich format, comprising an immobilized oligonucleotide probe (i.e., capture oligonucleotide), a target nucleic acid, and a detector oligonucleotide which is conjugated to detector particles, such as nanogold particles (see below Figure 25B):

    PNG
    media_image2.png
    407
    669
    media_image2.png
    Greyscale
	As shown, the substrate comprises a substrate-immobilized oligonucleotide comprising a sequence complementary to a portion of the target nucleic acid (a), hybridized to a portion of a target nucleic acid (a’), and a detector particle (nano-gold particle) conjugated to a detector oligonucleotide sequence (b), which is complementary to a non-overlapping portion of the target nucleic acid (b’), wherein the artisans teach the detection of the resulting complex by the naked-eye:
“the method comprises contacting a nucleic acid with a substrate having oligonucleotides attached thereto, the oligonucleotides having a sequence complementary to a first portion of the sequence of the nucleic acid ...  the nucleic acid bound to the substrate is contacted with a first type of nanoparticles having oligonucleotides attached thereto, the oligonucleotides having a sequence complementary to a second portion of the sequence of the nucleic acid.  The contacting takes place under conditions effective to allow hybridization of the oligonucleotides on the nanoparticles with the nucleic acid … the first type of nanoparticle-oligonucleotide conjugates bound to the substrate is contacted with a second type of nanoparticles having oligonucleotides attached thereto, the oligonucleotides on the second type of nanoparticle having a sequence complementary to at least a portion of the sequence of the oligonucleotides on the first type of nanoparticles … a detectable change produced by these hybridization is observed” (page 5, lines 7-23)

“use of detecting nucleic acids are gold nanoparticles.  Gold colloidal particles have high extinction coefficients for the bands that give rise to their beautiful colors.  These intense colors change with particle size, concentration, interparticle distance and extent of aggregation and shape … hybridization of oligonucleotides attached to gold nanoparticles with oligonucleotides and nucleic acid results in an immediate color change visible to the naked eye” (page 54, line 28 to page 55, line 4)
“methods of detecting nucleic acids based on observing a color change with the naked eye are cheap, fast, simple, robust (the reagents are stable), do not require specialized or expensive equipment, and little to no instrumentation is required.  This makes them particularly use for use in … analytical laboratories … to detect the presence of pathogens … for quick identification of an infection …” (page 58, line 30 to page 59, line 4)
	
	Mirkin et al. teach that their nano-gold particle can be conjugated to the detector oligonucleotide by 3’ thiolation (“oligonucleotides terminated with a 5’ thionucleoside or a 3’ thionucleoside may also be used for attaching oligonucleotides to solid surfaces”, page 55, lines 27-28).
Soufla et al. teach a lateral flow assay system wherein the artisans evidence the well-known knowledge in the art to provide detector oligonucleotides comprising a label pre-dried on the substrate’s surface (“a dipping test strip assay with dried reagents consisting of … area b) bears dried colloidal gold articles conjugated to an oligonucleotide”, page 3, lines 18-21).
	Ozsoz et al. teach a well-known means of conjugating an oligonucleotide to colloidal gold nanoparticles via use of streptavidin-biotin binding:
“[b]iotinylated target oligonucleotides were bound to the streptavidin-coated Au nanoparticles” (page 2182, 1st column, 3rd paragraph)

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al. with the teachings of Mirkin et al., Soufla et al. and Ozsoz et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Ebersole et al. teach a device which operates based on lateral flow of the sample fluid comprising the target nucleic acid, wherein the target nucleic acid is labeled as it flows toward the detection which comprises capture oligonucleotides having a sequence complementary to the target nucleic acid.
	While Ebersole et al. did not explicitly teach that the capture oligonucleotide comprise a region that is not complementary to the target nucleic acid, said one of ordinary skill in the art would have recognized the well-known concept of providing a spacer/linker on a surface immobilized oligonucleotide probes so as to allow better freedom to anneal to the target nucleic acid without the potential steric hindrance produced from the solid surface.  Indeed, such a knowledge has been provided by Mirkin et al. who teach the use of a capture probe which comprises a target nucleic acid complementary region and a region which does not anneal to the target nucleic acid made of a linker moiety (“a support having a oligonucleotide bound thereto … the oligonucleotide bound to the analyte has a sequence that is complementary to the linker oligonucleotides bound to the support … to allow hybridization between the oligonucleotides bound to the support and the oligonucleotides bound to the analytes”, page 25, lines 22-28, Mirkin et al.).
	Therefore, while Ebersole et al. were not explicitly in stating that their capture probes be immobilized to the lateral flow strip via a linker, one of ordinary skill in the art would have been motivated to employ the linker/spacer onto the side of the capture oligonucleotides that are immobilized onto the flow strip.
	With regard to the two regions on which the capture and detection probe not overlapping, such would have been an obvious conclusion since the complex to be detected must be capture oligonucleotide-target nucleic acid-detector oligonucleotide, said obvious conclusion also rendered plain by the construct shown by Mirkin et al.  In addition, the Office maintains that whether the capture probe anneals to the 3’ region of a target nucleic acid while the detector probe anneals to the 5’ region of the target nucleic acid, or visa versa, would have produced the same predictable outcome of providing detectable construct.
	With regard to applying the device produced form the combination of Ebersole et al. and Mirkin et al. to detect influenza A virus, doing so would have been an obvious application for the one of ordinary skill in the art based on Ebersole et al.’s (as well as Mirkin et al.1) explicit suggestion to detect pathogens, such as virus and bacteria, with flu virus being a recognized pathogen in the art of molecular diagnostics.
	With regard to the conjugation means to arrive at the detector oligonucleotides comprising the nanogold particles, Mirkin et al. states that such means are known in the art:
“nanoparticles, the oligonucleotides or both are functionalized in order to attach the oligonucleotides to the nanoparticles.  Such methods are known in the art” (page 55, lines 10-11)

Ozsoz et al. teach that oligonucleotide-gold nanoparticles can be conjugated via biotinylated oligonucleotides and streptavidin-coated gold nanoparticles and utilizing any of art-recognized means would have yielded the same predictable outcome of providing a detector oligonucleotide comprising gold nanoparticle labels of Mirkin et al.
	With regard to the dimensions of the lateral strip to be used, the Office maintains that such determination would have been well within the purview of the ordinarily skilled artisan to tailor the size of the flow strip with dimensions optimized for the type of assay being performed utilizing the types of flow strip material.
	With regard to the achieving detection in 2 minutes, because the detection provided by Ebersole et al. is explicitly claimed as being achieved in about 5 minutes, achieving faster result based on Ebersole et al.’s explicit guidance would have been within the feat of ordinarily skilled artisan:
“In general, smaller pore size and finer material will provide slow capillary flow and efficient capture of binding members on the strip.  Coarser, more porous materials provide faster flow, but the efficiency of capture is reduced.  Selection of the porosity of the material depends on the rate of binding of the binding pair members for a given assay” (column 19, lines 50-55, Ebersole et al.)

	Lastly, with regard to the amount of detection particles employed for the detection, such would have involved routine optimization of an assay based on empirical determination.  
“differences in concentrations or temperature will not support patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration or temperature is critical,” citing In re Aller, F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1995).

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Mirkin et al. (WO 01/73123 A2, published October 2001), Soufla et al. (WO 03/033735 A2, published April 2003), and Ozsoz et al. (Analytical Chemistry, 2003, vol. 75, pages 2181-2187), as applied to claims 1-3, 5-7, 9-13, 15-23, and 25-34 above, and further in view of Cardy et al. (WO 2004/007078 A1, published January 2004).
The teachings of Ebersole et al., Mirkin et al., Soufla et al. and Ozsoz et al. have already been discussed above.
While Ebersole et al. teach that the sensitivity of 10-10 moles of target nucleic acid can be detected2, the artisans do not explicitly disclose that femtamole range detection can be achieved.
Cardy et al. teach a lateral flow device assay which demonstrates a sensitivity in the femtamoles of nucleic acids (page 31, bottom paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the sensitivity of the device produced from the combination of Ebersole et al., Mirkin et all. Soufla et al. and Ozsoz et al., so as to arrive at the invention as evidenced by Cardy et al., for the following reasons.
While the sensitivity disclosed by Ebersole et al. was shown to be around 10-10 moles of target nucleic acid, as evidenced by Cardy et al., detection sensitivity into the femtamoles would have been achievable through optimizing conditions of the assay.  Given the well-established motivation to optimize diagnostic assays toward higher sensitivity with lower detection limit, said one of ordinary skill in the art would have been motivated to optimize the device disclosed by Ebersole et al. and Muller toward higher sensitivity as presently claimed.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 8 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Mirkin et al. (WO 01/73123 A2, published October 2001), Soufla et al. (WO 03/033735 A2, published April 2003), and Ozsoz et al. (Analytical Chemistry, 2003, vol. 75, pages 2181-2187), as applied to claims 1-3, 5-7, 9-13, 15-23, and 25-34 above, and further in view of Mouritzen et al. (Expert Review of Molecular Diagnostics, January 2003, vol. 3, no. 1, pages 27-38).
The teachings of Ebersole et al., Mirkin et al., Soufla et al. and Ozsoz et al. have already been discussed above.
Ebersole et al., Mirkin et al. Soufla et al. and Ozsoz et al. do not teach that their detector probe and capture probes comprise LNAs or PNAs.
Mouritzen et al. disclose a well-known and established benefit of using LNA in oligonucleotides when binding to their target nucleic acids, said benefit as, “providing significantly increased affinity against their complementary DNA targets” and “increased mismatch discrimination” (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al., Mirkin et al. Soufla et al. and Ozsoz et al. with the teachings of Mouritzen et al. so as to employ LNAs into the labeled detector oligonucleotides and the capture oligonucleotides of Ebersole et al. for the expressed benefit of increasing the specificity of hybridization between the oligonucleotides and their target nucleic acids.  Doing so would have enabled said one of ordinary skill in the art to accurately label the desired target nucleic acids with the labeled detector oligonucleotides and detect the resulting complex with the capture oligonucleotides on the capture zone of Ebersole et al. with added specificity.
In addition, by incorporation of LNAs into the capture and labeled detector oligonucleotides, aid one of ordinary skill in the art would have had greater control over the annealing temperatures of different oligonucleotides directed to different target nucleic acids in the lateral flow assay of Ebersole et al., a benefit expressed by Mouritzn et al.:
“LNA enables the use of capture probes with equal lengths because the Tm of all capture probes within the array can be equalized by adjusting the LNA substitution level” (page 30, 2nd column, bottom paragraph)

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Mirkin et al. (WO 01/73123 A2, published October 2001), Soufla et al. (WO 03/033735 A2, published April 2003), and Ozsoz et al. (Analytical Chemistry, 2003, vol. 75, pages 2181-2187), as applied to claims 1-3, 5-7, 9-13, 15-23, and 25-34 above, and further in view of Gerdes et al. (US 2004/0110167 A1, published June 10, 2004).
The teachings of Ebersole et al., Mirkin et al., Soufla et al. and Ozsoz et al. have already been discussed above.
Ebersole et al., while explicitly teaching a region on their device which has a reporter moiety which is released during the lateral flow assay, do not employ the term, “conjugate release pad”. 
However, Gerdes et al. teach a region where reporter labels are released during the lateral flow assay as being “conjugate release pad” (see Preparing of Labeling Zone, area 104, Figure 3B; “conjugate release pad consisted of borosilicate glass fiber filters … or cellulose filters … or similar materials”, section [0195]), which is similar to region where reporters are found on Ebersole et al.’s device.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al., Mirkin et al., Soufla et al. and Ozsoz et al. with the teachings of Gerdes et al., so as to render the area of Ebersole et al. as a conjugate release pad made of the material provided for by Gerdes et al., for the same purpose of allowing the reporter labels to be released during the lateral flow of the assay.
The invention as claimed is deemed prima facie obvious over the cited references.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Ebersole et al. (U.S. Patent No. 6,037,127, issued Mar 14, 2000) in view of Mirkin et al. (WO 01/73123 A2, published October 2001), Soufla et al. (WO 03/033735 A2, published April 2003), and Ozsoz et al. (Analytical Chemistry, 2003, vol. 75, pages 2181-2187), as applied to claims 1-3, 5-7, 9-13, 15-23, and 25-34 above, and further in view of Guo et al. (Nucleic Acids Research, 1994, vol. 22, no. 24, pages 5456-5465).
The teachings of Ebersole et al., Mirkin et al., Soufla et al., and Ozsoz et al. have already been discussed above.
Ebersole et al., Mirkin et al., Soufla et al., and Ozsoz et al. do not explicitly teach that the capture probes comprise a poly dT spacer as the non-complementary region.  
Guo et al. teach an alternative means of spacing capture oligonucleotides which are immobilized on solid substrate by use poly dT spacers:
“third parameter examined was the length of the spacer between the support and the hybridization sequence.  Initial work did not utilize a poly dT spacer … and no hybridization signal was observed.  Hypothesizing that this was due to steric interference with the support, oligonucleotide probes with poly dT spacers of 0, 3, 6, 9, 12, or 15 nucleotides were synthesized and attached to supports … The hybridization signal was … increased strongly with length up to 15 nucleotides … the data of Figure 6 suggest that further gains in hybridization signal strength may be attainable in this fashion” (page 5460, 1st column, 3rd paragraph)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ebersole et al., Mirkin et al., Soufla et al. and Ozsoz et al., with the teachings of Guo et al., thereby arriving at the invention as claimed for the following reasons.
The reasons for doing so is based on the predictability of utilizing alternative means of spacers which have been known and evidenced to improve hybridization efficiencies of solid surface immobilized probes.  
As evidenced by the spacer regions employed in Mirkin et al. and explicitly discussed by Guo et al., the use of a spacer for probes which are immobilized on solid surface improves their hybridization efficiency by reducing potential steric hindrance projected from the solid surface on which the probes are immobilized.  Therefore, one of ordinary skill in the art would have been motivated as well as have had a reasonable expectation of success at utilizing poly dT spacers onto the capture probes of Ebersole et al. for the same predictable benefit.
As stated by the Supreme Court in KSR, there is a “need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, where it was discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments
Applicants’ arguments presented in the Amendment received on May 6, 2022 (entered with the RCE filed on June 3, 2022) are moot in view of present rejections based on new grounds with new references of record.
However, for the purpose of compact prosecution, Applicants’ arguments presented in said Amendment are addressed herein to the extent they are applicable.
New Matter:
	Preliminarily, the very argument presented by Applicants regarding the detector particle being present on the detection zone, the limitation is deemed new matter as the application as filed does not provide proper support that Applicants had contemplate such a configuration.
Obvious over prior art:
	However, even if one were to consider that the detection oligonucleotide being located on the detection zone, such would have been an obvious implementation of practice taught in the art as evidenced by Soufla et al. who teach that oligonucleotides comprising a label can be dried on a flow test device.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 27, 2022
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “invention provides methods of detecting nucleic acids … nucleic acids that can be detected  … includes … viral RNA and DNA, fungal DNA, cDNA …”, page 58, lines 13 and 16-18.
        2 “100-150 L of a test solution consisting of 1-10 ng/mL hybridized DNA in lateral flow buffer was applied to the application zone of the prepared nitrocellulose test strip”, column 28, lines 12-14.